     Case 1:20-cv-01107-DAD-SKO Document 7 Filed 10/05/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIN JEROME FRENCH,                              No. 1:20-cv-01107-DAD-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    WILLIAM BARR, et al.,                             PETITION
15                       Respondents.                   (Doc. No. 5)
16

17          Petitioner Darin Jerome French is a federal prisoner proceeding pro se and in forma

18   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) In

19   his pending petition, petitioner acknowledges that this court “cannot order an inmate to Home

20   Confinement,” but asks the court “to Recommend to the Department of Justice to then request the

21   [Bureau of Prisons (“BOP”)] to place Petitioner on Home Confinement for the remainder of his

22   sentence.” (Id. at 2.) The matter was referred to a United States Magistrate Judge pursuant to 28

23   U.S.C. § 636(b)(1) and Local Rule 302.

24          On August 14, 2020, the assigned magistrate judge issued findings and recommendations

25   recommending that the petition be dismissed with prejudice due to a lack of jurisdiction and

26   petitioner’s lack of standing. (Doc. No. 5.) In particular, the magistrate judge found that (1) this

27   court lacks jurisdiction to review the BOP’s designation of a prisoner’s place of imprisonment

28   and (2) petitioner does not have Article III standing to request a recommendation from this court
                                                        1
     Case 1:20-cv-01107-DAD-SKO Document 7 Filed 10/05/20 Page 2 of 3

 1   to the BOP that he be placed in home confinement to serve the remainder of his sentence. (Id. at
 2   2–4.) The pending findings and recommendations were served on petitioner with notice that any
 3   objections thereto were to be filed within twenty-one (21) days of the service of the findings and
 4   recommendations. (Id. at 3–4.) To date, no objections have been filed, and the time in which to
 5   do so has now well passed.
 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a
 7   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
 8   findings and recommendations are supported by the record and proper analysis in part.
 9          The undersigned will adopt the magistrate judge’s finding that this courts lacks
10   jurisdiction over the pending petition. See United States v. Buenrostro, No. 2:95-cr-00504-WBS-
11   AC, 2019 WL 3245093, at *3 (E.D. Cal. July 19, 2019) (“Because [petitioner] is not claiming that
12   the present execution of his sentence violates the law in any way, the motion cannot fairly be
13   construed as stating any claim for relief that would be cognizable under § 2241.”), report and
14   recommendation adopted, No. 2:95-CR-0504 WBS-AC, 2019 WL 3817624 (E.D. Cal. Aug. 14,
15   2019). However, to the extent that the pending findings and recommendations suggest that a
16   federal prisoner categorically lacks standing to seek a recommendation from a court to the BOP
17   that he be placed on home confinement, the undersigned declines to adopt that recommendation.
18   In criminal cases, district courts can and have considered requests to recommend to the BOP that
19   a prisoner be placed in home confinement. See, e.g., United States v. Casanova, No. 14-cr-0312
20   L, 2020 WL 5203407, at *2 (S.D. Cal. Sept. 1, 2020) (“Under 18 U.S.C. § 3624(c), extended
21   under the Coronavirus Aid, Relief, and Economic Security Act (the C.A.R.E.S. Act; P.L. 116-
22   136), the BOP may authorize home confinement at the end of a prisoner’s sentence and the Court
23   may make a recommendation to the BOP that a defendant receive that relief, but it is not within
24   the Court’s purview to grant that adjustment to Defendant’s sentence.”); Buenrostro, 2019 WL
25   3245093, at *3 (“District courts may retain the statutory authority to make non-binding
26   recommendations for [home confinement] placement even well after sentencing.”). Such
27   requests, however, are appropriately made in the district court that sentenced the prisoner, which
28   in this case is the United States District Court for the District of Nevada. (Doc. No. 1 at 1.)
                                                        2
     Case 1:20-cv-01107-DAD-SKO Document 7 Filed 10/05/20 Page 3 of 3

 1           Having found that petitioner is not entitled to habeas relief, the court now turns to whether
 2   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no
 3   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed
 4   under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336
 5   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district
 6   court issue or deny a certificate of appealability when entering a final order adverse to a
 7   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th
 8   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only
 9   issue a certificate of appealability when “the applicant has made a substantial showing of the
10   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the
11   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree
12   that) the petition should have been resolved in a different manner or that the issues presented
13   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,
14   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). Here, petitioner has not made
15   such a showing, nor objected to the pending findings and recommendations. Therefore, the court
16   declines to issue a certificate of appealability.
17           Accordingly:
18           1.      The findings and recommendations issued on August 14, 2020 (Doc. No. 5) are
19                   adopted in part;
20           2.      The petition for writ of habeas corpus is dismissed with prejudice based upon the
21                   court’s lack of jurisdiction;
22           3.      The court declines to issue a certificate of appealability; and
23           4.      The Clerk of Court is directed to close this case.
24
     IT IS SO ORDERED.
25

26       Dated:     October 5, 2020
                                                         UNITED STATES DISTRICT JUDGE
27

28
                                                         3
